DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
By way of amendment filed 2/5/2021: claims 1-3, 5, 8, 10, 13-17, 21, 22, 24, 28, 32, and 33 are cancelled, claims 4, 6, 7, 9, 11, 12, 25-27, and 29-31 are amended, claims 18-20 were previously presented, and claim 23 is original.
Claim Rejections - 35 USC § 112
The previous rejection of claim 1 under this heading is withdrawn due to the amendments.
Allowable Subject Matter
Claims 4, 6, 7, 9, 11, 12, 18-20, 23, 25-27, and 29-31 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not anticipate or make obvious the apparatuses of claims 6, 11, 18, and 26.  The prior art does not teach the friction fit structure combined with the claimed frame in claims 6, 11, and 26.  The prior art with regards to claim 18 does not teach the tank sidewall with the first and second tube couplings and the structural requirements of the four legs.  The closest prior art is as previously applied by the Examiner.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KENNEDY whose telephone number is (571)270-7068.  The examiner can normally be reached on Mon-Fri 8am-6pm. Direct Fax 571-270-8068.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743